Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uphus, US 2005/0069601.
Regarding claims 1, 16 and 17, Uphus discloses an extruder apparatus comprising a first stage of co-rotating twin screw extruders followed by a second stage comprising a counter rotating extruder. This apparatus is taught as suitable for producing vulcanized thermoplastic elastomers ([0004]) and providing enough pressure for filtering ([0006]).
Regarding claims 4 and 5, the counter rotating extruder of the reference is seen as inherently meeting these broad ranges of suction and discharge pressures.
Therefore the reference anticipates the rejected claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uphus, US 2005/0069601 in view of Kerstetter, III, et al, US 2016/0340480.
Regarding claims 2 and 3, it is the position of the examiner that these limitations are directed to result oriented variables and easily determined by routinism.
Regarding claims 6, 7, 9, 10, 13 and 14, Kerstetter III et al teaches procedures for producing vulcanized thermoplastic elastomers wherein process oils is added at several distinct locations along the process path which are seen as meeting the limitations of these claims (see abstract and claim 1.
Regarding claim 8, the process oil of Kerstetter III et al is seen as a processing aid.
Regarding claims 11 and 12, see Kerstetter III et al see claim 1.
Regarding claim 15, these densities are seen as inherent to the vulcanized thermoplastic elastomers produced by Kerstetter III et al.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the apparatus of Uphus to produce vulcanized thermoplastic elastomers using process oil at several stages as taught by the secondary reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762